Citation Nr: 1119679	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  02-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 1995, for a grant of service connection for schizophrenia.

2.  Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits for the support of the Veteran's two children in the custody of C.B., for the period prior to March 1, 1999.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

B.K., M.D. 


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions and an apportionment decision by the VA Regional Office (RO) in Reno, Nevada.  A personal hearing was held before the undersigned Veterans Law Judge at the RO in July 1999.  The Veteran, who was then incarcerated, did not appear but his treating psychiatrist, B.K., M.D., appeared and testified.  A transcripts of the hearing is of record.  

The Board remanded the appeal as to the claim of entitlement to an effective date prior to November 30, 1995, for a grant of service connection for schizophrenia in December 1999 for additional procedural and evidentiary development.  The Board also referred the issue of entitlement to an apportionment of compensation benefits for the period prior to March 1, 1999, to the RO at that time for the issuance of a Statement of the Case (SOC) consistent with Manlicon v. West, 12 Vet. App. 238 (1999).  Following issuance of the SOC, the Veteran perfected an appeal with the respect to the effective date of the apportionment.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the apportionment issue, the Board notes that this is not a contested matter.  The Veteran is the party seeking an earlier effective date for the apportionment of his compensation benefits for the benefit of his dependents.




FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disability was denied in a Board decision of December 1984 that was not subject to appeal.

2.  A claim to reopen the claim for service connection for an acquired psychiatric disability was not received until November 30, 1995.

3.  The Veteran's claim for service connection for an acquired psychiatric disability was reopened on the basis of new and material evidence, other than service department records, received more than one year after the Board's prior denial.

4.  In an August 1997 Board decision, service connection for an acquired psychiatric disability was granted; the September 1997 rating decision implementing the Board decision assigned an effective of November 30, 1995, for the grant of service connection and rated the disability as 30 percent disabling from that date.

5.  Prior to the September 1997 rating decision, the Veteran was only service-connected for a right shoulder disability, which was rated as 10 percent disabling.

6.  The initial request for apportionment of the Veteran's VA compensation for the benefit of his children was submitted in February 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 30, 1995, for the grant of service connection for the acquired psychiatric disability, schizophrenic reaction, paranoid type, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.158, 3.400 (2010).

2.  The criteria for the grant of apportionment of the Veteran's VA compensation benefits prior to March 1, 1999, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.450, 3.451  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims.  Therefore, no further action is required to comply with 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Accordingly, the Board will address the merits of the claims.

I.  Earlier Effective date for Service Connection for Schizophrenia

Under the applicable criteria, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later, if the claim is reopened based on new and material evidence, other than service department records, received more than one year after the prior denial.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

The record shows that the Veteran was denied entitlement to service connection for psychiatric disability in a December 1984 decision that was not subject to appeal.  No pertinent evidence was thereafter received until more than one year after the December 1984 decision, and a claim to reopen the claim was not received until November 30, 1995.  In an August 1997 decision, the Board granted reopening of the claim based on new and material evidence other than service department records and also granted service connection for the Veteran's paranoid schizophrenia.  These facts are not in dispute.  Under the applicable criteria, the earliest possible effective date for the grant of service connection for the Veteran's paranoid schizophrenia is the date of receipt of his claim to reopen, November 30, 1995, the currently assigned effective date.  Consequently, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Parenthetically, the Board notes that at the July 1999 travel Board hearing before the undersigned, the issue of whether there was clear and unmistakable error in the December 1984 Board decision was discussed.  The undersigned explained that this was a discrete claim, separate from that currently on appeal.  The Veteran subsequently filed a motion for revision of the December 1984 Board decision.  This motion was denied by the Board in a July 2003 decision.

II.  Apportionment for the Period prior to March 1, 1999

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115 (West 2002).  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f) (West 2002).  

Otherwise, the effective date of the apportionment will be the first day of the month following the month in which:  (1) Claim is received for apportionment of a veteran's award, except that where payments to him (her) have been interrupted, apportionment will be effective the day following date of last payment if a claim for apportionment is received within 1 year after that date; (2) Notice is received that a child included in the surviving spouse's award is not in the surviving spouse's custody, except that where payments to the surviving spouse have been interrupted, apportionment will be effective the day following the date of last payment if such notice is received within 1 year after that date.  38 C.F.R. § 3.400(e).

The record reflects that the Veteran was incarcerated based upon conviction for second degree murder of his ex-girlfriend's (C.B.'s) boyfriend from sometime in late 1992 until his parole in June 2006.  When initially incarcerated, he was rated 10 percent disabled by VA for right shoulder disability.  In an April 1993 letter, the Veteran's mother informed VA that the Veteran's former girlfriend and C.B., the mother of his two children, were using the checks via their joint bank account even though he had been imprisoned for the murder of her ex-boyfriend, for whom she had left the Veteran.  The mother indicated that C.B. was now married to still another man and that she felt this use of the funds and the joint bank account were illegal.  In a June 1993 field examination at the prison where the Veteran was incarcerated, he admitted that he had committed the murder and indicated that he was aware that C.B. was still using the joint account.  He felt this was fine since the children were benefiting from the money.  He also indicated that when his conviction went through and he was settled at a facility for the long term he was going to arrange for his VA benefits to be sent directly to him.  He stated that he did not want to request an apportionment for his two children at this time, though this was explained to him by the field examiner.  

In statement received at VA in November 1995, C.B. stated that she wanted nothing for herself from the Veteran as she was happily married now.  She stated that the children were well taken care of and needed no additional support.  She wished the Veteran well and hoped he would get help for his mental problems.

In a September 1997 rating decision implementing a Board decision granting service connection for paranoid schizophrenia, service connection for paranoid schizophrenia with a 30 percent rating was granted from November 30, 1995.  In the letter notifying the Veteran of this decision, he was informed of what was required of him to receive additional compensation for his dependents.  In a December 1998 letter, the RO advised the Veteran to furnish Social Security numbers for his children as dependents so that he could receive full benefits upon his release from prison.  The Veteran did so later in December 1998.

In February 1999, the Veteran submitted a VA Form 21-686c requesting that his children be awarded all monies and compensation to which he was entitled during his incarceration.  In March 1999, C.B. requested an apportionment of the Veteran's compensation benefits for their two children in her custody.  The apportionment was thereafter granted, effective March 1, 1999.


As set forth above, the pertinent facts are not in dispute.  The Veteran became eligible for an increased rate of compensation for his dependents as a result of the September 1997 rating decision, but neither he nor the mother of his children requested an apportionment for the benefit of his dependent children prior to February 1999.  Therefore, the earliest possible effective date for the apportionment is March 1, 1999.  Accordingly, this claim also must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to November 30, 1995, for a grant of service connection for schizophrenia is denied.

Entitlement to an effective date prior March 1, 1999, for an apportionment of the Veteran's compensation benefits for the support of the Veteran's two children in the custody of C.B, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


